Exhibit 3.1 ARTICLES OF INCORPORATION OF PATIO BAHIA, INC. The undersigned, acting as incorporator of PATIO BAHIA, INC., under the Florida General Corporation Act, adopts the following Articles of Incorporation ARTICLE I NAME The name of the corporation is: PATIO BAHIA, INC. ATICLE II COMMENCEMENT OF EXISTENCE This existence of the corporation will commence on the date of filing of these Articles of Incorporation. ARTICLE III PURPOSE The corporation is formed for the purpose of engaging in the business of IMPORT and SALE OF PATIO FURNITURE and in all businesses incidental thereto, and may also engage in any activity or business permitted under the laws of the United States and Florida. ARTICLE IV AUTHORIZED SHARES The maximum number of shares that the corporation is authorized to have outstanding at any time is 7,500 shares of common stock having a par value of $1.00 per share.The consideration to be paid for each share shall be fixed by the board of directors and may be paid in whole or in part in cash or other property, tangible or intangible or in labor or services actually performed by the corporation with a value in the judgment of the directors, equivalent to or greater than the full par value of the shares. ARTICLE V INITIAL REGISTERED OFFICE AND AGENT The street address of the initial registered office of the corporation is: 400 S.
